UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-1914


JOANNE O’NEILL,

                     Plaintiff - Appellant,

              v.

NANCY A. BERRYHILL,

                     Defendant - Appellee.



Appeal from the United States District Court for the Western District of North Carolina, at
Statesville. David C. Keesler, Magistrate Judge. (5:16-cv-00129-DCK)


Submitted: March 26, 2018                                         Decided: May 25, 2018


Before DIAZ and HARRIS, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Samuel F. Furgiuele, Jr., Boone, North Carolina, for Appellant. R. Andrew Murray, United
States Attorney, Charlotte, North Carolina, Kavita Sahai, Special Assistant United States
Attorney, Gill B. Beck, Assistant United States Attorney, OFFICE OF THE UNITED
STATES ATTORNEY, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Joanne O’Neill appeals the magistrate judge’s order upholding the Administrative

Law Judge’s (ALJ) denial of O’Neill’s applications for disability insurance benefits and

supplemental security income. * “In social security proceedings, a court of appeals applies

the same standard of review as does the district court. That is, a reviewing court must

uphold the determination when an ALJ has applied correct legal standards and the ALJ’s

factual findings are supported by substantial evidence.” Brown v. Comm’r Soc. Sec.

Admin., 873 F.3d 251, 267 (4th Cir. 2017) (citation and internal quotation marks omitted).

“Substantial evidence is that which a reasonable mind might accept as adequate to support

a conclusion. It consists of more than a mere scintilla of evidence but may be less than a

preponderance.” Pearson v. Colvin, 810 F.3d 204, 207 (4th Cir. 2015) (citation and

internal quotation marks omitted). “In reviewing for substantial evidence, we do not

undertake to reweigh conflicting evidence, make credibility determinations, or substitute

our judgment for that of the ALJ. Where conflicting evidence allows reasonable minds to

differ as to whether a claimant is disabled, the responsibility for that decision falls on the

ALJ.” Hancock v. Astrue, 667 F.3d 470, 472 (4th Cir. 2012) (brackets, citation, and

internal quotation marks omitted).

       We have reviewed the record and perceive no reversible error. The ALJ applied the

correct legal standards in evaluating O’Neill’s claims for benefits, and the ALJ’s factual



       *
        The parties agreed to proceed before a magistrate judge pursuant to 28 U.S.C.
§ 636(c) (2012).

                                              2
findings are supported by substantial evidence. Accordingly, we affirm the magistrate

judge’s judgment upholding the denial of benefits. See O’Neill v. Berryhill, No. 5:16-cv-

00129-DCK (W.D.N.C. June 7, 2017). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                            AFFIRMED




                                           3